NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3909-15T3

BENJAMIN B. TAYLOR,

        Plaintiff-Appellant,

v.

MARIA E. JONES,

        Defendant-Respondent.

____________________________

              Submitted April 5, 2017 – Decided August 29, 2017

              Before Judges Fuentes and Gooden Brown.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Essex
              County, Docket No. FD-07-3657-15.

              Benjamin B. Taylor, appellant pro se.

              Respondent has not filed a brief.

PER CURIAM

        In this non-dissolution case,1 plaintiff appeals from the

March 30, 2016 order of the Family Part denying his motion for


1
 The non-dissolution or FD docket provides a mechanism for parents
not married to each other to seek custody, parenting time,
paternity, and child support. R.K. v. D.L., 434 N.J. Super. 113,
131 (App. Div. 2014).
reconsideration.     We affirm substantially for the reasons set

forth by Judge Michael C. Gaus in his comprehensive and well-

reasoned oral opinion.

     Plaintiff (father) and defendant (mother) were unmarried but

lived together in plaintiff's Maplewood home for approximately two

years before their daughter was born in October 2014.                 In April

2015, the parties separated and plaintiff filed an order to show

cause   claiming   that   he   was    being   denied     shared    custody   and

parenting time. Plaintiff's disagreement with defendant's breast-

feeding and attachment parenting philosophy became the overarching

issue in arranging for shared custody and parenting time after the

parties separated.

     Thereafter,     both      parties     filed    dueling       applications,

including defendant's application for child support.                  Effective

May 8, 2015, Judge Gaus established plaintiff's child support

obligation as $173 per week plus $17 towards arrears.                    As to

custody    and   parenting     time   issues,      the   parties    agreed     to

participate in private mediation.          However, mediation failed and

Judge Gaus thereafter conducted a plenary hearing that spanned a

total of six non-sequential hearing dates from November 30, 2015

to January 28, 2016.

     On February 9, 2016, Judge Gaus rendered a comprehensive oral

opinion.    Preliminarily, the judge found defendant "to be highly

                                       2                                A-3909-15T3
credible based upon her demeanor, a consistency of her answers,

the straightforward manner in which she provided responses" and

"her sincere interest in what she believes is best for [their

daughter],   including   being   fully   supportive   of   moving   the

custodial arrangement into a fully shared custody arrangement."

On the other hand, the judge found plaintiff's testimony "not

credible in many areas" noting:

         [a]t times, he appeared to be disingenuous,
         particularly based in his demeanor; his
         hesitation in providing answers; his avoidance
         during    cross[-]examination;     and    most
         importantly, the distortion of his intentions
         as evidenced by his desire to drive this case
         by economics and his efforts to avoid
         financial responsibility wherever possible.

              Also his belated offers to become more
         accommodating to the defendant's continuing
         need to breast[-]feed came way too late in the
         process.   Earlier in the proceeding it had
         been his position that her breast[-]feeding
         was simply another effort on her part to
         control him, to control their family dynamic,
         and   to   control   the   building   of   his
         relationship with the child. It's that type
         of inconsistent positions throughout the
         proceedings that caused the [c]ourt to
         consider [defendant's] testimony to be much
         more credible than that of [plaintiff].

    Next, applying the factors enumerated in N.J.S.A. 9:2-4(c),

the judge ordered the parties to share legal and physical custody

of their daughter, with defendant being designated "the parent of

primary residence for purposes of establishing the child's legal


                                  3                            A-3909-15T3
domicile."       The judge entered a detailed shared parenting plan

order incorporating the gradual implementation of equal parenting

time beginning in 2017 as the child was "weaned from her breast

feeding."

     Utilizing the Child Support Guidelines (Guidelines) for a

shared   parenting       child    support   award,    Judge   Gaus   increased

plaintiff's child support obligation to $192 per week, effective

February    9,   2016,    based   on   an   annual   salary   of   $81,060   for

plaintiff and $52,000 for defendant.             The judge ordered further

that on January 1, 2017, defendant's child support obligation

would be automatically reduced to $30.05 per week as a result of

the full implementation of the equal shared parenting time plan.

     In assessing the parents' income, the judge determined that

plaintiff was "substantially [underemployed]" working as "a part-

time athletic trainer[,] . . . part-time desk manager of a gym

here and there[,] and then running his own wealth management

business on the side."       Crediting defendant's unrebutted testimony

that plaintiff earned "six figures" when he worked "in New York

City" in the financial services industry "approximately [fifteen]

years ago[,]" the judge found that plaintiff's current "wealth

management duties, which he described as significantly involving

'reading newspapers and watching videos'" showed "a lack of desire



                                        4                              A-3909-15T3
. . . to work and supply as best he can through his financial[]

abilities for his family."

      The judge imputed income to plaintiff based on his profession

as a Personal Financial Advisor, which "according to the Department

of Labor's Statistics category 13-2052 is someone who advises

clients on financial plans using knowledge of tax and investment

strategies, securities, insurance, pension plans and real estate"

and   which    "[d]uties      include    assessing     clients'    assets,

liabilities,   cash   flow,    insurance   coverage,    tax   status,    and

financial objectives."        However, the judge imputed to plaintiff

the "median income level" of $81,060 annually, rather than "the

mean annual wage" of $108,090 as "more consistent with what might

be realistically expected from [plaintiff]."           Based on her tax

returns for 2012, 2013, and 2014, the judge also imputed income

to defendant, noting that while the court understood "her desire

to be home with her child, that is something that simply cannot

continue on an extended basis" as "[t]here is simply no reason why

she has not yet returned to work full time at this point."

      When the child support guidelines were run, the judge also

provided other dependent deductions for both parties.             Plaintiff

received an other-dependent deduction for his two older children

and defendant received an other-dependent deduction for her son

who was a full-time college student.         Although over the age of

                                     5                              A-3909-15T3
eighteen, defendant's son was attending Rutgers University on a

full-time    basis   on   an   athletic    scholarship.   However,   his

scholarship did not cover all of his needs.

     Plaintiff filed a motion for reconsideration arguing that

defendant should not have been granted a dependent care deduction

because her son was an emancipated adult age child.           Plaintiff

also argued that the court should not have imputed income to him

above what he actually earned.            In the alternative, plaintiff

argued that the court should have imputed the income of a Financial

Analyst, rather than a Personal Financial Advisor.

     The judge denied the motion for reconsideration and issued a

comprehensive and well-reasoned oral opinion rejecting plaintiff's

arguments.    Judge Gaus began his analysis by citing Rule 4:49-2

and applying the well-settled legal principles for deciding a

motion for reconsideration.       As framed by Judge Gaus, plaintiff's

motion for reconsideration claimed: (1) "defendant should not have

been granted another dependent deduction when the guidelines were

run" because her son was an "'emancipated adult age child[;]'" and

(2) "the [c]ourt should not have imputed income to [plaintiff]

above what he actually earns" and "if the [c]ourt did . . . impute

income to him, . . . it should have used Bureau of Labor Statistic

category 13-2051 Financial Analyst instead of 13-2052 a Personal

Financial Advisor."

                                     6                          A-3909-15T3
    As to the propriety of the other-dependent deduction, Judge

Gaus explained:

              There is no dispute but that this child
         is in fact a full-time college student. He's
         on an Athletic Scholarship at Rutgers.    The
         testimony was accepted by the [c]ourt that he
         utilizes his mother's home as his primary
         residence when he is not at school.      That
         entitles her to then seek out the other
         dependent deduction.

              If this was a matter of calculating child
         support for that child, we would not use the
         guidelines when it comes to determining what
         would be appropriate child support for that
         child, because we don't use the guidelines for
         someone who is over [eighteen] years of age
         and is living away at college on a full-time
         basis.

              But we were not calculating child support
         for that child. We were simply factoring in
         the other dependent deductions.

              So the [c]ourt is satisfied, first, that
         the child is not emancipated, which really was
         the only argument that the . . . plaintiff
         raised in his application. And then when he
         rose to speak today, he also then started to
         argue that in fact the child does not live
         there. We've addressed that as well, a parent
         is expected to keep a home for their child
         available and there are ongoing expenses
         associated not only with keeping the home
         available, but also continuing to support a
         child when they are a full-time live away
         student at college, even one who is on an
         Athletic Scholarship and who may well have a
         stipend beyond that.

    As to the propriety of imputing income to plaintiff rather

than accepting plaintiff's "actual income[,]" initially, Judge

                               7                          A-3909-15T3
Gaus    reiterated      his    finding     that     plaintiff      was   intentionally

underemployed because he "has the ability to work in the financial

field    in   a   way   that       would   bring     much    more    money     into   the

household."       Recounting plaintiff's trial testimony that his job

entailed "read[ing] newspapers" and "listen[ing] to podcasts[,]"

the judge determined that plaintiff "wanted to minimize what it

is that he does in order to try to justify the significantly lower

amount of income that he earns than what the Bureau of Labor

Statistics suggest[s] that he should be earning."

       "[T]urning to the issue of whether the [c]ourt should have

used [the] category [of] Financial Analyst or Personal Financial

Advisor[,]" Judge Gaus determined that he "properly concluded that

the    Personal    Financial        Advisor       category   was    more   appropriate

because the plaintiff does much more than simpl[y] analyze the

numbers,      which   is   .   .    .   the   main    description        for   Financial

Analyst."      Judge Gaus reasoned that plaintiff

              actually manages money on behalf of his
              clients. And that seems to fit much more into
              the Personal Financial Advisor category, even
              if you cut out the insurance component.

                   But beyond that, the [c]ourt imputed
              income to the defendant at the median level
              . . . and that income is $81,060. Even if I
              had use[d] the Financial Analyst category, I
              still would have stayed at the [fifty] percent
              category and that income is $78,620. So it's
              certainly not in any way materially different


                                              8                                  A-3909-15T3
          than the amount of income that was imputed to
          the [plaintiff].

                 . . . .

               [T]his is somebody who is in fact in the
          . . . midst of the prime part of his career.
          He started doing this work back in the late
          '90s, the early 2000's. Although, he didn't
          submit at trial his W-2s and his taxes from
          when he worked at Lehman Brothers.     He did
          testify that he was there in the late '90s,
          the early 2000's . . . .

               So the [c]ourt is satisfied that whether
          it should have been the Financial Analyst
          category or the Personal Financial Advisor
          category, the [fifty] percent level was
          appropriate for somebody who has been at this
          job and this career area for [fifteen],
          [sixteen], [seventeen] years. And whether it
          was [$]81,000 or [$]78,000 is not material.
          Although, the [c]ourt is satisfied that the
          Personal Financial category was the more
          appropriate.

Judge Gaus entered a memorializing order on March 30, 2016 2 and

this appeal followed.

     On appeal, plaintiff renews the same arguments he presented

to Judge Gaus.    Because plaintiff's notice of appeal identified

only the March 30, 2016 order denying reconsideration, our review

is limited to that order. See R. 2:5-1(f)(3)(A); Pressler, Current

N.J. Court Rules, comment 6.1 on R. 2:5-1 (2016) (citing Sikes v.




2
  As of the entry of the March 30, 2016 order, plaintiff's arrears
totaled $4,329.13.

                                9                          A-3909-15T3
Twp. of Rockaway, 269 N.J. Super. 463, 465-66 (App. Div.), aff'd

o.b., 138 N.J. 41 (1994).

      Turning to the court's denial of plaintiff's reconsideration

motion, such motions are governed by Rule 4:49-2. "Reconsideration

. . . is 'a matter within the sound discretion of the Court, to

be exercised in the interest of justice[.]'"         Palombi v. Palombi,

414 N.J. Super. 274, 288 (App. Div. 2010) (quoting D'Atria v.

D'Atria, 242 N.J. Super. 392, 401 (Ch. Div. 1990)).          "A litigant

should not seek reconsideration merely because of dissatisfaction

with a decision of the [c]ourt."          D'Atria, supra, 242 N.J. Super.

at 401.   Reconsideration is only appropriate if "1) the [c]ourt

has expressed its decision based upon a palpably incorrect or

irrational basis, or 2) it is obvious that the [c]ourt either did

not   consider,   or   failed   to   appreciate    the   significance    of

probative, competent evidence[.]"            Cummings v. Bahr, 295 N.J.

Super. 374, 384 (App. Div. 1996) (quoting D'Atria, supra, 242 N.J.

Super. at 401).

      Reconsideration is not appropriate as a vehicle to bring to

the court's attention evidence that was available but not presented

in connection with the initial argument.          Fusco, supra, 349 N.J.

Super. at 463.    Rather, a motion for reconsideration is designed

to seek review of an order based on the evidence before the court

on the initial motion, R. 1:7-4, not to serve as a vehicle to

                                     10                           A-3909-15T3
introduce new evidence in order to cure an inadequacy in the motion

record.     Cummings, supra, 295 N.J. Super. at 384.            Similarly,

reconsideration cannot be used to merely "reargue a motion[,]"

Capital Fin. Co. of Del. Valley, Inc. v. Asterbadi, 398 N.J. Super.
299, 310 (App. Div.), certif. denied, 195 N.J. 521 (2008), but

rather to point out "the matters or controlling decisions which

[the litigant] believes the court has overlooked or as to which

it has erred[.]"       R. 4:49-2.

     We review the denial of a motion for reconsideration under

the abuse of discretion standard. Cummings, supra, 295 N.J. Super.

at 389 (citing CNF Constructors, Inc. v. Donohoe Constr. Co., 57
F.3d 395, 401 (4th Cir. 1995)).           An abuse of discretion occurs

"when   a   decision    is   'made   without   a   rational   explanation,

inexplicably departed from established policies, or rested on an

impermissible basis.'"        U.S. Bank Nat. Ass'n v. Guillaume, 209
N.J. 449, 467-68 (2012) (quoting Iliadis v. Wal-Mart Stores, Inc.,

191 N.J. 88, 123 (2007)).

     We have carefully considered the record in this matter and

affirm substantially for the reasons set forth in the thorough and

thoughtful opinion of Judge Gaus.

     Affirmed.




                                     11                            A-3909-15T3